The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 14, 2015

                                    No. 04-15-00247-CR

                                   Cody Hinton SPICER,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 442082
                      Honorable Wayne A. Christian, Judge Presiding

                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to October 19, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court